PER CURIAM
Plaintiff brought this foreclosure action, contending that defendants were in default of a condition of their state veterans’ home loan mortgage by failing to occupy the mortgaged property as their principal residence. The trial court found that defendants were in default, entered a decree of foreclosure and awarded plaintiff judgment for $42,500, plus accrued interest at 6.2 percent per annum, $193 for the cost of a title search and various sums for taxes and the cost of mortgage cancellation life insurance premiums.
Defendants appeal, contending that the evidence does not support a finding of default and that, in any event, the amount of the judgment is not supported by the pleadings or the evidence. Although we conclude that the record shows defendants to have defaulted, we agree that the amount of the judgment is not supported by the record. Plaintiff concedes that the judgment should be modified. We cannot determine with any degree of certainty the proper amount for which judgment should be entered. Accordingly, we remand for further proceedings limited to that determination.
Determination of default affirmed; remanded to determine amount of judgment.